DETAILED ACTION

	Claims 1 – 16, which are currently pending, are fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Margaret Runchey (U.S. Patent Publication 20130132386) in view of Shivani Agarwal (U.S. Patent Publication 20080097941).


one or more computer readable storage devices configured to store: a plurality of category objects (see paragraphs [0274], [0335], and [0744], for category objects that are stored in device memory); 
a plurality of character objects (see paragraph [0274], for character or person object); 
a plurality of resource objects (see paragraph [0274], for resource object); 
a plurality of character fit objects (see paragraph [0654], where a character fit object is displayed); 
a plurality of computer-readable instructions; and one or more processors configured to execute the plurality of computer-readable instructions to cause the computer system to perform operations comprising: receiving from a user a selected category object selected from the plurality of category objects (see paragraphs [0679] and Fig. 75, where a user may select a category or character object to search);
receiving from the user a selected character object selected from the plurality of character objects (see paragraphs [0679] and Fig. 75, where a user may select a category or character object to search);
identifying a first set of character fit objects from the plurality of character fit objects based on each character fit object in the set of character fit objects being linked to both the selected category object and the selected character object (see Fig. 75, where the search results of the linked objects and categories are displayed); 
for each character fit object in the set of character fit objects: displaying one or more properties of the character fit object (see paragraph [0654], where a character fit object is displayed);
identifying one or more resource objects, from the plurality of resource objects, that are linked to the character fit object (see Fig. 75, where associated resource objects are displayed, may be a url); and
displaying one or more properties of each of the identified one or more resource objects (see Fig. 75, where associated resource objects are displayed, may be a url).
Runchey does not explicitly disclose ordering the character fit objects in the set of character fit objects according to fit degree as claimed.
However, Agarwal teaches:
ordering the character fit objects in the set of character fit objects according to fit degree (see paragraph [0007], where a degree of similarity is used to associate and order objects within a set).
It would be obvious to one of ordinary skill in the art to modify the teachings of Runchey with the teachings of Agarwal in order to efficiently rank and compare data sets (Agarwal, paragraph [0007]).

With respect to claims 2, 6, 10, and 14, Runchey teaches:
wherein each character object in the plurality of character objects reflects a viewpoint (see paragraph [0274], where the data objects may be manipulated and displayed in various types of ways).

With respect to claims 3, 7, 11, and 12, Runchey teaches:


With respect to claims 4, 8, 15 and 16, Runchey teaches:
wherein each character object in the plurality of character objects reflects an affiliation (see paragraph [0274], where an object may be affiliated with a department or skill, for example).

With respect to claims 5, 9, and 13, Runchey teaches:
one or more computer readable storage devices configured to store: a plurality of category objects (see paragraphs [0274], [0335], and [0744], for category objects that are stored in device memory); 
a plurality of character objects (see paragraph [0274], for character or person object); 
a plurality of resource objects (see paragraph [0274], for resource object); 
a plurality of character fit objects (see paragraph [0654], where a character fit object is displayed); 
a plurality of computer-readable instructions; and one or more processors configured to execute the plurality of computer-readable instructions to cause the computer system to perform operations comprising: receiving from a user a selected category object selected from the plurality of category objects (see paragraphs [0679] and Fig. 75, where a user may select a category or character object to search);
receiving from the user a first selected character object selected from the plurality of character objects (see paragraphs [0679] and Fig. 75, where a user may select a category or character object to search);
receiving from the user a second selected character object selected from the plurality of character objects (see paragraphs [0679] and Fig. 75, where a user may select a category or character object to search);
identifying a first set of character fit objects from the plurality of character fit objects based on each character fit object in the first set of character fit objects being linked to both the selected category object and the first selected character object (see Fig. 75, where the search results of the linked objects and categories are displayed); 
identifying a second set of character fit objects from the plurality of character fit objects based on each character fit object in the second set of character fit objects being linked to both the selected category object and the second selected character object (see Fig. 75, where the search results of the linked objects and categories are displayed); 
identifying one or more resource objects, from the plurality of resource objects, that are linked to the matched character fit object pair (see Fig. 75, where associated resource objects are displayed, may be a url); and 
displaying one or more properties of each of the identified one or more resource objects (see Fig. 75, where associated resource objects are displayed, may be a url).
Runchey does not explicitly disclose identifying a set of matched character fit object pairs by matching fit objects in the first set of character fit objects with fit objects in the second set of character fit objects based on matching resource and category properties; determining a composite fit degree for each matched character fit object pair in the set of matched character fit object pairs; ordering the matched character fit object pairs according to their composite fit degrees; for each matched character fit object pair 
However, Agarwal teaches:
identifying a set of matched character fit object pairs by matching fit objects in the first set of character fit objects with fit objects in the second set of character fit objects based on matching resource and category properties (see paragraphs [0007] and [0034], where a degree of similarity is used to associate and order objects within a set);
determining a composite fit degree for each matched character fit object pair in the set of matched character fit object pairs (see paragraph [0007], where a degree of similarity is used to associate and order objects within a set);
ordering the matched character fit object pairs according to their composite fit degrees (see paragraphs [0007] and [0024], where a degree of similarity is used to associate and order objects within a set); and 
for each matched character fit object pair in the set of matched character fit object pairs: displaying one or more properties of the matched character fit object pair (see paragraphs [0007] and [0084], where a degree of similarity is used to associate, display, and order objects within a set).
It would be obvious to one of ordinary skill in the art to modify the teachings of Runchey with the teachings of Agarwal in order to efficiently rank and compare data sets (Agarwal, paragraph [0007]).

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        July 30, 2021